Title: To James Madison from Vincent Gray, 24 September 1806
From: Gray, Vincent
To: Madison, James



Sir,
Havana 24 September 1806

It is with great pleasure I have it in my power to say to you, That, on the nineteenth Instant, my enemy, Sedano, the cheif Assessor or Judge of the Intendancy of this Island, and the Enemy of every Citizen of the United States, had to Surrender up his Seal of office, to his Successor: who duly on that day received and acknowledged in his stead.
This Assessor is lately from Caracus, where he held the High office of Fiscal or Kings Attorney General for that Province, but that office in that country was not as profitable as the one he now holds here: the profits of which is estimated at 50.000 Dollars per annum: He has a large family and is not Rich, consequently considered well Calculated for this Country.  When he left that country Miranda had made good his landing and had made some progress in the Country toward Sante Fe, where he had been Joined by 2000 of the Inhabitants of the Country.
I send to you herewith inclosed the Aurora of this morning, by which you will see that the French Admiral Williamez, has got Safe into this Port, with the Foudroyant altho’ pursued under the Gun of the Moro by the British Frigate Anson: one of the two Frigates who lately captured the Frigate Pomona from vera Cruz & who carried the Great Armiment to Pensacola last year.  The Frigate Arathusa whose Captain was Comadore, convoyed the Pomonona to Jamaica, leaving the Anson to cruise off this Port and Island.  All the money belonging to the King was landed from the Pomona, before the British Frigate Arathusa Anchored along side of her, where she was at Anchor and considered her self Safe under the protection of the little Castle about 4 miles to windward of the Morro and Nine Gun Boats, each carrying one 24 pounder and some one well manned to protect the Frigate
In 27 minutes after the attack was made, altho the Pomona had grounded during the Action, and some of her Sails unbent; she was aprized, Manned and under way Standing out to Sea.  Three Gun Boats were taken and destroyed during the Action.
No information yet from the Court of Spain relative to my business, altho’ the Assessor has, in consequence of his Conduct in that business been changed.
This he well knows, therefore if nothing is done for me before he reaches Madrid, I feel well assured that he will not Spare pains nor Money to Injure me and all those who have taken an active part in my favor.  Refering you to my next, I have the Honor to be, Sir, Very respectfully

cipher of Vincent Gray


It is reported this morng that a Spanish Scr. has arrived at Balatano, bring accounts that Miranda had an engagement, had but about 1000 Men and had retreated about 25 Miles.  The report wants confirmation.

